Citation Nr: 0906800	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-31 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
lower extremities, to include as due to herbicide exposure 
and secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for neuropathy of the 
upper extremities, to include as due to herbicide exposure 
and secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a skin rash, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2007 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which, in 
pertinent part, denied entitlement to service connection for 
the above conditions.  

In December 2008, the veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

The issues of entitlement to service connection for 
neuropathy of the upper extremities and entitlement to 
service connection for a skin rash are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Neuropathy of the lower extremities is secondary to service-
connected diabetes mellitus.



CONCLUSION OF LAW

Neuropathy of the lower extremities is the result of the 
veteran's service-connected diabetes mellitus.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that under the new regulation VA 
will not concede aggravation in the absence of evidence 
created prior to aggravation that establishes a baseline for 
the claimed condition.  71 Fed. Reg. 52,744-52,747.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2008).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that he experiences numbness in both 
lower extremities that is the result of peripheral neuropathy 
due to exposure to herbicides, or in the alternative, that it 
is secondary to service-connected diabetes mellitus.  

Service connection may be allowed on a presumptive basis for 
certain conditions, such as acute and subacute peripheral 
neuropathy, as a result of exposure to herbicides.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The veteran's exposure to herbicides is presumed, based on 
his service in the Republic of Vietnam.  See 38 U.S.C.A. § 
1116(f) (West 2002).  

The term acute and subacute peripheral neuropathy means a 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  The history the veteran has 
provided is that his numbness and pain of the lower 
extremities began many years after service, therefore, the 
requirements of 38 C.F.R. §§ 3.307 and 3.309 are not met and 
service connection on a presumptive basis is not warranted.  

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  Combee v. Brown, 34 
F. 3d 1039 (Fed. Cir. 1994).  

Service connection on a direct basis is not warranted as the 
record is entirely negative for medical evidence of a nexus 
between the veteran's complaints of lower extremity numbness 
and pain and his active duty service, including exposure to 
herbicides.  In addition, the veteran's service records are 
negative for evidence of sensory abnormalities of the lower 
extremities, and the earliest evidence of complaints 
pertaining to loss of sensation of the lower extremities are 
contained in the veteran's November 2006 claim for benefits, 
more than 35 years after his separation from active duty 
service.  

In fact, the only evidence linking the veteran's claimed 
disability to service is the veteran's own statements.  As a 
lay person, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The veteran has also argued that his neuropathy of the lower 
extremities is a result of his service-connected diabetes 
mellitus.  In support of his claim, he has submitted a 
November 2008 statement from his private physician diagnosing 
diabetic neuropathy of the lower extremities based on an 
October 2007 VA nerve conduction test.  

While an August 2007 VA examiner determined that there was no 
clinical evidence for neuropathy of the veteran's lower 
extremities, the Board finds that this opinion is not very 
probative as it was made without review of the veteran's 
claims folder and his past medical records, nor was the VA 
nerve conduction test considered.  In fact, the VA examiner 
noted that the nerve conduction test had been ordered, but 
the examination report does not contain an addendum stating 
the test was ever considered.  

The November 2008 opinion from the veteran's private 
physician, while brief, was based on review of all the 
relevant facts of the veteran's case, including the October 
2007 nerve conduction test.  Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008), see also Snuffer v. Gober, 10 Vet.App. 
400, 403-04 (1997).  The Board therefore finds that it is 
more probative than the August 2007 VA examination report.  
Therefore, the balance of the evidence establishes that 
service connection is warranted for neuropathy of the lower 
extremities as secondary to service-connected diabetes 
mellitus.  


ORDER

Entitlement to service connection for neuropathy of the lower 
extremities as secondary to service-connected diabetes 
mellitus is granted.  



REMAND

Although the veteran was provided a VA examination in 
response to his claim for entitlement to service connection 
for neuropathy of the upper extremities, the examination 
report indicates that the veteran's claims folder, including 
his private treatment records, was not reviewed.  In 
addition, while the examiner notes that a nerve conduction 
test was scheduled, the examination report does not contain 
an addendum noting that the test was reviewed.  As noted 
above, in a November 2008 statement, the veteran's private 
physician provided an opinion in support of the veteran's 
claim for neuropathy of the lower extremities based on the 
results of an October 2007 nerve conduction test apparently 
conducted by VA.  

VA has a duty to obtain a copy of the reported nerve 
conduction test.  38 U.S.C.A. § 5103A(b), (c) (West 2002).  
In addition, a contemporaneous examination is needed so that 
the record can be considered and an opinion obtained.  

A VA examination is also needed to evaluated the claim for 
service connection for a skin rash.  The veteran's reports of 
a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

The veteran testified during the December 2008 hearing that 
his skin rash began during service and had continued 
intermittently since that time.  Service treatment records 
show treatment for a rash in April 1969 and the post-service 
medical records include treatment for neck rash.  An 
examination is needed so that a competent medical 
professional can opine as to the relationship between the 
current rash and the symptoms and treatment reported in 
service.

Finally, the veteran has not provided complete notice under 
the VCAA.  Specifically, he has not been informed of the 
information and evidence necessary to substantiate his claim 
for secondary service connection.

Based on the foregoing, this case is REMANDED, for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b),  to 
include notice concerning his claim for 
secondary service connection.  

2.  The AMC or RO should obtain a copy of 
the veteran's October 2007 nerve 
conduction test.

3.  Return the claims folder to the VA 
examiner who conducted the August 2007 VA 
examination.  The claims folder or copies 
of relevant evidence from the claims 
folder, and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  If the previous examiner is 
not available, the claims folder and a 
copy of this remand should be provided to 
a physician with the necessary expertise 
to render a medical opinion in this case. 

The examiner should proffer an opinion as 
to whether it is at least as likely as 
not (a 50 percent or better probability) 
that the veteran's claimed upper 
extremity neuropathy had its onset in 
service or is otherwise the result of a 
disease or injury in service, to include 
exposure to herbicides.  The examiner 
should also proffer an opinion as to 
whether it is at least as likely not that 
any current neuropathy of the upper 
extremities was caused by or aggravated 
by diabetes mellitus.

The medical opinion(s) provided should 
indicate that the evidence discussed 
above, including the veteran's October 
2007 nerve conduction test, was 
considered.  If the previous nerve 
conduction test does not pertain to the 
veteran's upper extremities, a new test 
should be ordered and reviewed by the VA 
examiner prior to the rendering of any 
medical opinion.

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms in service, regardless of the 
contents of the service treatment 
records, and that the veteran's reports 
must be considered.  The rationale for 
any opinions should also be provided.

4.  The veteran should be afforded a VA 
dermatological examination to determine 
the relationship between any current skin 
disease and in-service treatment for a 
rash.  
The examiner should review the claims 
folder and note such review in 
examination report or in an addendum.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current skin disease is related to 
any incident of active duty service, 
including exposure to herbicides.  

The examiner should provide a rationale 
for this opinion.  The examiner is 
advised that the veteran is competent to 
report symptoms during service and such 
reports must be considered.

5.  If any benefits sought on appeal are 
not granted, a supplemental statement of 
the case should be issued before the case 
is returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


